DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 7-10 and 13-14 were rejected in Office Action from 01/14/2022.
	Applicant filed a response and amended claim 7.
	Claims 1-10 and 13-14 are currently pending in the application, of claims 1-6 are withdrawn from consideration. Claims 11-12 were previously cancelled.
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ramyar M. Farid on 06/29/2022.
The application has been amended as follows: 
Cancel claims 1-6.
Amend claim 7 as  follows:
A pressure control method of a fuel cell stack, comprising steps of: 
controllingconfigured for supplying air to a cathode side of the fuel cell stack and controlling a pressure at an anode side of the fuel cell stack to be a first target pressure based on a required output of the fuel cell stack; 
calculating a differential pressure between the anode side of the fuel cell stack and the cathode side of the fuel cell stack; and 
modifying the first target pressure or the RPM of the air compressor based on the differential pressure, 
wherein, in the step of modifying, when the differential pressure is smaller than a first pressure, the first target pressure is modified to be a second target pressure by adding a corrected pressure, which has the differential pressure as a variable, to the first target pressure as a variable, and DB1/ 127979392.13Application No. 16/387,929 
wherein the pressure control method further comprises, after the step of modifying, a step of:
blocking an opening ofand/or 

Allowable Subject Matter
Claims 7-10 and 13-14 are allowed over the “closest” prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches or render obvious each and every limitation of the pressure control method as recited in the claims, in particular, the specifics of blocking an opening of a purge valve and/or a drain valve, when the differential pressure is smaller than a second pressure, which is predetermined to be smaller than the first pressure, so as to prevent a reversal phenomenon where air at the cathode side flows back to the anode side, wherein the purge valve and the drain valve are disposed at respective lines connecting between an outlet of the anode side and an outlet of the cathode side.
In view of the above, claims 7-10 and 13-14 are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723